Citation Nr: 0914589	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation greater than 40 
percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to June 1966 
and from January 1968 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The October 2003 rating decision 
increased the Veteran's disability evaluation from 20 percent 
to 40 percent.  

In January 2007, the Veteran testified before a Veterans Law 
Judge at a Travel Board hearing.  In August 2008, the Board 
informed the Veteran that the Veterans Law Judge who 
conducted his hearing was no longer employed by the Board, 
and therefore could not participate in the decision.  
38 C.F.R. § 20.717.  The Veteran was offered a choice of 
having a new hearing or allowing the Board to consider the 
appeal based upon the evidence already of record.  Id.  In 
August 2008, the Veteran informed the Board that he did not 
want a new hearing, and allowed the Board to proceed with his 
appeal.  

In a February 2009 order, the U. S. Court of Appeals for 
Veterans Claims (Court) granted the parties' Joint Motion for 
Remand (Motion), which required the Board to discuss the 
impact of functional loss and to consider an extra-schedular 
evaluation.  


FINDING OF FACT

The Veteran does not have ankylosis of the thoracolumbar 
spine, and his back disability has not been manifested by 
incapacitating episodes requiring bed rest prescribed by a 
physician.  The Veteran also does not have additional 
functional loss due to more or less movement than normal, 
weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy from disuse that is sufficient to meet the criteria 
for a higher evaluation based on loss of functional use since 
there is no additional uncompensated limitation of lumbar 
motion that can provide a basis for a higher rating based on 
pain on functional use, and the Veteran is already in the 
possession of the highest rating available for limited motion 
of the lumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292-5295 
(2002), 5242 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In August 2003, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and of his and VA's respective duties for obtaining evidence 
under the VCAA.  

The Board acknowledges that the August 2003 VCAA letter sent 
to the Veteran in connection with his increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.

The August 2003 letter advised the Veteran of what was needed 
to support his claim.  Specifically, the August 2003 notice 
letter advised the Veteran that his statements and medical 
and employment records could be used to substantiate his 
claim, and the diagnostic criteria for the General Rating 
Formula for Diseases and Injuries of the Spine, used to 
determine the relative severity of the veteran's low back 
disability, were, in pertinent part, provided to him in the 
October 2004 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disability met the 
requirements for a higher rating was needed for an increase 
to be granted.  Certainly then, he has the requisite actual 
knowledge of the evidence needed to support his claim.

The Board notes that in a March 2006 letter, the Veteran was 
also informed that a disability rating and effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since providing the Veteran additional VCAA notice in 
February 2005 and March 2006, the RO has readjudicated his 
claim in the January 2006, July 2006, and December 2007 
supplemental statements of the case.  This is important to 
note because it has been held that a SOC or supplemental 
statement of the case (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA medical 
records, private medical records, Social Security 
Administration (SSA) records, and VA examinations.  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to compliance with its June 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).


Entitlement to a Disability Evaluation Greater than 40 
Percent for a Low Back Disability 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That said, a more 
recent decision of the Court held that, in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, and the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
evaluated as 40 percent disabling under DC 5242, degenerative 
arthritis of the spine.  38 C.F.R. § 4.71a.  


Consideration of Old and New Rating Criteria

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the Veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the Veteran.  

The RO addressed the previous criteria in the October 2003 
rating decision and the amended criteria in the October 2004 
SOC.  Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Under the previous criteria, Diagnostic Code 5292 provided a 
40 percent evaluation for severe limitation of motion of the 
lumbar spine.  There was no higher evaluation under DC 5292.  
38 C.F.R. § 4.71a (2002).  In October 2003, the RO assigned 
the 40 percent rating because the Veteran had pain upon 
flexion to 20 degrees and required six lumbar injections of 
bupivacine since the year 2000.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.  

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  As discussed below, 
the Veteran is able to move his spine, albeit with a limited 
range of motion.  Therefore, by definition, he does not have 
ankylosis.  

The schedule also requires the evaluation of any associated 
objective neurological disability separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  However, the evidence here does not show any clinical 
findings that can provide a basis for a separately diagnosed 
and rated neurological disability.  Therefore, that provision 
is inapplicable. 

The rater is also instructed to apply DC 5003 when the 
disability is evaluated under DC 5242.  In this case, DC 
5003, degenerative arthritis, is not favorable to the Veteran 
because the highest available evaluation is 20 percent, and 
the Veteran's disability is evaluated as 40 percent disabling 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Arthritis is also rated based on limitation of 
motion.  Thus, since the Veteran's 40 percent rating is based 
on limitation of motion arising out of orthopedic low back 
disability, to provide a separate compensable rating for 
arthritis would constitute prohibited pyramiding under 
38 C.F.R. § 4.14 (2008).  

The Veteran has a diagnosis of degenerative disc disease.  
Therefore, his low back disability can be evaluated under 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 40 percent evaluation is warranted when the 
Veteran has incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when the 
Veteran has incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

For purposes of assigning evaluations under Code 5243, 
intervertebral disc syndrome, an "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note 1 (2008).  There is no evidence 
of record indicating the Veteran has ever had an 
incapacitating episode due to his low back disability.  
Therefore, the Formula for Rating Intervertebral Disc 
Syndrome does not apply to the Veteran and the General Rating 
Formula for Diseases and Injuries of the Spine contains the 
diagnostic criteria most favorable to him.  

In September 2003, the Veteran underwent a VA spine 
examination.  The claims folder was not made available to the 
examiner.  The Veteran reported leg pain radiating to both 
legs.  He described his pain as constant, but partially 
relieved by prescription drugs.  He reported mild urinary and 
bowel incontinence, but the examiner attributed this to his 
treatment for prostate cancer.  He could walk approximately 
100 yards before pain made him stop.  He was able to perform 
his activities of daily living, though he said that he moved 
slowly.  Upon examination, the Veteran had tenderness to 
palpation from L3 to his sacrum.  His forward flexion was 20 
degrees (90 degrees is normal), his extension was 20 degrees 
(30 degrees is normal).  See 38 C.F.R. § 4.71a, Plate V.  
Lateral flexion and rotation were not measured.  The Veteran 
had normal sensation and no obvious radiculopathy.  

The examiner concluded that the Veteran had limited mobility 
and no obvious weakness or sensory defects.  The examiner 
found that the Veteran had moderate to significant impairment 
secondary to his back disability.  

In April 2005, the Veteran underwent a second VA spine 
examination.  He reported back pain that radiated down his 
legs.  The Veteran had flare-ups twice a week.  He used a 
cane for the previous two years.  Upon examination, his 
flexion was 30 degrees with evidence of muscle spasm.  His 
extension was 0 degrees with evidence of muscle spasm.  His 
right bending was 30 degrees (normal) and his left bending 
was 10 degrees (30 degrees is normal).  His right and left 
lateral rotation was "60 degrees."  This result is unclear 
because normal lateral rotation is 30 degrees in each 
direction.  See 38 C.F.R. § 4.71a, Plate V.  The examiner 
noted that the Veteran had a total loss of 100 degrees of 
motion in the low back area secondary to pain, with evidence 
of mild weakness and fatigue on attempts at repetitive 
motion.  

The Veteran had no numbness in the lower leg areas.  No 
neurological manifestations were found.  The examiner 
concluded that the Veteran had "significant functional 
impairment" because he could not walk for more than 10 or 15 
minutes, and could not lift over 10 pounds.  

The Veteran underwent an additional VA spine examination in 
August of 2007.  The examiner noted that the Veteran's 
medications and epidural injections were helpful, but not 
totally effective in relieving his pain.  The Veteran 
reported wearing a back brace and occasionally using a cane 
for support.  He reported a history of urinary urgency and 
incontinence.  However, these symptoms were attributed to his 
prostate cancer and its treatment, not his back disability.  
The Veteran denied numbness, paresthesias, leg and foot 
weakness, unsteadiness, dizziness, and falling.  He reported 
decreased motion, stiffness, spasms, and pain in the 
lumbosacral and mid thoracic areas of his back.  His pain was 
caused by bending, stooping, and twisting.  He described the 
pain as burning, tightening, and stiffening.  The pain 
radiated down both buttocks to the posterior and lateral 
thighs.  The examiner stated that the Veteran had no 
incapacitating episodes.  

Upon examination, the Veteran did not have muscle spasms or 
abnormal spinal curvature.  His muscle tone was normal.  His 
sensory examination was normal in his upper and lower 
extremities.  His reflex examination was normal.  The 
examiner found that there was no ankylosis of the cervical or 
thoracolumbar spine.  

Forward flexion of the thoracolumbar spine was 40 degrees, 
with pain beginning at 30 degrees.  His extension was 15 
degrees with pain beginning at 10 degrees.  His lateral 
flexion was 20 degrees bilaterally, with pain beginning at 15 
degrees.  His lateral rotation was 20 degrees bilaterally, 
with pain beginning at 15 degrees.  The examiner concluded 
that the Veteran's low back disability had significant 
effects on his occupation, in the form of being assigned 
different duties and increased absenteeism.  He also had 
decreased mobility and problems with lifting and carrying.  
The examiner concluded that the Veteran's low back disability 
had a severe effect on his ability to play sports; a moderate 
effect on his ability to do chores, shop, exercise, engage in 
recreation, and travel; a mild effect on his ability to bathe 
and dress; and no effect on his ability to feed himself, use 
the toilet, or groom himself.  

The VA examiner concluded that the Veteran's urinary 
incontinence and erectile dysfunction were due to treatment 
for prostate cancer.  No neurological manifestations were 
attributed to the Veteran's back disability.  The VA examiner 
specifically stated that the Veteran did not have ankylosis.  

Under DC 5242, the Veteran must have unfavorable ankylosis of 
the entire thoracolumbar spine to meet the criteria for a 50 
percent evaluation.  38 C.F.R. § 4.71a.  The August 2007 VA 
examiner did not find lumbar ankylosis, and there is no 
evidence of record that otherwise supports the conclusion 
that the Veteran has ankylosis.  Therefore, he is not 
entitled to a 50 percent evaluation under DC 5242.  Id.  

Functional Loss

When, as in this case, an evaluation of a disability is based 
upon limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable Diagnostic Code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy from disuse.  
A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

If a Veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.  Therefore, the criteria set forth in DeLuca are 
not for application when addressing the older criteria in DC 
5292, because a 40 percent evaluation is the highest 
available.  38 C.F.R. § 4.71a (2002).  

While the April 2005 VA examiner stated that the veteran had 
functional impairment, he did not address the factors set 
forth in DeLuca, and instead based his statement on the 
Veteran's ability to lift and walk.  However, at his August 
2007 VA examination, the physician found that for each of the 
ranges of motion, there was pain on active motion, and pain 
after repetitive use, but no additional loss of motion due to 
pain after repetitive use.  

The Veteran is not entitled to a higher evaluation under DC 
5242 because even with functional loss, and some evidence of 
weakness and fatigability, there is no additional 
uncompensated loss of motion that would provide a basis for a 
higher rating based on pain on functional use, and the 
Veteran is already in the possession of the highest rating 
available for limited motion of the lumbar spine under both 
the old and revised rating criteria for the spine.  The 
Veteran's painful motion also does not cause limitation of 
motion tantamount to ankylosis.  Thus, based on all of the 
foregoing, even considering his pain, and evidence of 
fatigability and weakness, there is no basis for assigning a 
higher rating based on pain on functional use.  38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. at 206.

In summary, in reviewing the evidence, the Board continues to 
find that the overall disability picture for the Veteran's 
low back does not more closely approximate a rating higher 
than 40 percent.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence remains against this claim.  38 
C.F.R. § 4.3.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in this case, the 
Veteran's symptoms remained constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted.

Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms from his back disability of limited 
motion with pain cause some impairment in occupational 
functioning, and in August 2007, the examiner found that the 
Veteran's back disability had significant effects on his 
usual occupation due to decreased mobility, pain, and 
problems lifting and carrying.  However, the same VA examiner 
also found that the Veteran's ability to do the usual daily 
chores, shopping, exercise, recreation, and travel were only 
moderately affected by his service-connected back disability.  
Such impairment is contemplated by the rating criteria, which 
reasonably describe his disabilities.  Indeed, in Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  The Board finds no 
reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with the Veteran's 
employment, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for a low back disability is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


